DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment filed 04/21/2021.
Claims 1, 9, 12, 15, and 20 have been amended, claims 2, 5, 6, and 10 have been canceled, and no claim has been added.
In light of applicant’s amendment, previous Double Patenting rejection have been withdrawn.
In light of applicant’s amendment, claim rejections under 35 USC 112(b) with respect to claim 12 have been withdrawn.
In light of applicant’s amendment, previous claim rejections under 35 USC 103 with respect to claims 1, 3, 4, 7-9, 11-24 have been withdrawn.
Claims 1, 3, 4, 7-9, 11-24 are pending with claims 1, 9, 15, and 20 as independent claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Rojanakiathavorn, Reg. No. 65,658, on 06/16/2021.

The application has been amended as follows: 
Delete claim 22 from the claims filed on 04/21/2021.
Add amended claim 22 presented below in place of the deleted claim 22.
The rest of the claims filed on 04/21/2021 should remain resented as filed.
Claim 22 (Amended). The non-transitory machine-readable storage medium of claim 21, wherein executing the code to optimize the loading of the plurality of images further causes the following:
determining whether each one of the plurality of images is locally available to the client device either in their full quality version or in a degraded version, wherein the at least two of the plurality of images 
for each one of the plurality of images that is locally available to the client device in its degraded version, displaying those degraded versions in their appropriate locations of the page.

Allowable Subject Matter
Claims 1, 3, 4, 7-9, 11-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art used in the Non-Final rejection dated 01/13/2021 and cited prior art recorded in form 892 do not teach or suggest the combination of the following features or limitations of independent claims 1, 9, 15, or 20.

transmitting the modified web page to the client device;
receiving from the client network application of the client device, the single request for at least two of the images referenced in the modified web page, wherein the at least two of the images are sourced at different domains, wherein the single request is a single canonical URL that includes the URLs of the at least two of the images; 
retrieving the at least two of the images; and
transmitting a single response to the client network application that includes the at least two of the images. 

Dependent claims 3, 4, 7, 8 and 11-14 and 16-19 and 21-23 are allowed at least based on their dependency on independent claims 1, 9, 15, and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 10 am to 7 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        06/16/2021

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178